Citation Nr: 1123317	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  07-30 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for chronic/recurrent tonsillitis, claimed as a chronic throat condition.  

2.  Entitlement to service connection for bronchitis, claimed as a chronic lung condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from February 1999 to August 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for throat and lung conditions.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has throat and lung conditions due to service incurrence.  He claims that he has had these conditions since service.  He associates the problems with an unspecified exposure.  However, since his service treatment records are currently unavailable, he is unable to show that these conditions were incurred in service.  

A review of the record shows that the only service treatment records associated with the claims file are copies of his December 1998 enlistment examination.  None of his other service treatment records have been located.  A July 2006 Finding of Unavailability of Service Medical Records indicated, in pertinent part, that all efforts to obtain these records had been exhausted and that any further efforts to obtain these records would be futile.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the Veteran's assertion of experiencing throat and respiratory problems in service is deemed to be competent and credible.  He is clearly competent to describe symptomatology such as a sore throat and a cough.  Further, as his service treatment records are unavailable, there is no evidence to contradict his stated history of receiving treatment for these problems in service.  The record also includes evidence of current diagnoses of recurrent tonsillitis and bronchitis.  A VA examination should therefore be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination.  The claims folder must be made available and reviewed by the examiner.  All indicated studies should, be performed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed chronic tonsillitis (claimed as a throat condition) and chronic bronchitis (claimed as lung condition)  had onset in-service or was otherwise shown to have been incurred in or due to an event of service.  

Consideration should be given to the Veteran's personal history of receiving treatment for throat and respiratory problems in service, which is deemed competent and credible.  Reference should also be made to a statement from J.K., ARN, dated in December 2005.

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions. If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  

2.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, he and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


